Citation Nr: 0827296	
Decision Date: 08/13/08    Archive Date: 08/18/08

DOCKET NO.  06-14 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Richard J. Mahlin, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active service from September 1966 to May 
1969.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 and December 2006 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Lincoln, Nebraska.

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

Bilateral hearing loss was not shown in service or within a 
year of discharge from service, and the objective medical 
evidence fails to establish a nexus or link between any 
current hearing loss and any incident of the veteran's active 
service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active service, and may not be presumed to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1154, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.385 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

By correspondence dated in August 2005 the veteran was 
informed of the evidence and information necessary to 
substantiate his hearing loss claim, the information required 
of him to enable VA to obtain evidence in support of the 
claim, the assistance that VA would provide to obtain 
evidence and information in support of the claim, and the 
evidence that should be submitted if there was no desire for 
VA to obtain such evidence.  As the August 2005 VCAA notice 
was provided prior to the initial unfavorable determination, 
the timing of the notice is in compliance with Pelegrini.

As no disability rating or effective date will be assigned in 
the decision herein, there can be no possibility of any 
prejudice to the appellant, under the holding in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), in 
adjudicating the issue on appeal.

Duty to Assist

The veteran's service treatment records are of record, as are 
VA medical records and records from the Social Security 
Administration (SSA).  In September 2005 the veteran 
underwent a VA audiological examination for the purpose of 
obtaining an opinion concerning a possible relationship 
between his hearing loss and his military service.  38 C.F.R. 
§ 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
The veteran has not referenced any other pertinent, 
obtainable evidence that remains outstanding.  VA's duties to 
notify and assist are met.  Accordingly, the Board will 
address the merits of the claim.

Applicable Law and Analysis

Service connection is warranted if it is shown that a veteran 
has a disability resulting from an injury incurred or a 
disease contracted in active service, or for aggravation of a 
preexisting injury or disease in active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may 
also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran had active and continuous military service 
for 90 days or more during a period of war, and sensorineural 
hearing loss (as an organic disease of the nervous system) 
becomes manifest to a degree of 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in, or aggravated by, 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).

VA is required to evaluate the supporting evidence in light 
of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
38 U.S.C.A. § 1154(a).

The determination of whether the veteran has a service-
connectable hearing loss is governed by 38 C.F.R. § 3.385, 
which states that hearing loss will be considered to be a 
"disability" when the threshold level in any of the 
frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 
decibels or greater; or the thresholds for at least three of 
these frequencies are 26 decibels or greater; or speech 
recognition scores are less than 94 percent.  38 C.F.R. § 
3.385.

The threshold for normal hearing is from 0 to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Factual Background

Service medical records show no complaints of hearing loss.  
The May 1969 service separation examination report indicates 
that the veteran's ears were clinically evaluated as normal, 
and the veteran specifically denied having any ear trouble in 
a report of medical history completed at the time of the May 
1969 separation examination.  The May 1969 service separation 
examination, section 71 (Audiometer), in pertinent part, was 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0

0
LEFT
10
5
0

0

An August 1970 VA examination noted no abnormality of the 
ears.

At a July 1994 VA general medical examination, the veteran's 
ears were noted as being negative.

The veteran was afforded a VA audiological examination in 
September 2005.  The veteran indicated that his greatest 
hearing difficulty was in hearing people that were soft 
spoken.  The veteran reported service-related noise exposure 
from diesel generators, helicopters, and mortar fire.  The 
veteran denied significant recreational noise exposure, and 
indicated that as a civilian he worked as a maintenance 
personnel.  Bilateral hearing loss disability for VA purposes 
was demonstrated on audiometric examination.  38 C.F.R. § 
3.385.  The September 2005 VA examiner opined that the 
veteran's hearing loss was not likely related to service, and 
referenced the veteran's normal hearing sensitivity on 
service entrance and service separation examinations as 
pertinent evidence.  The examiner also noted the veteran's 
reported history of exposure to noise in service.

In a statement received in June 2007, a high school friend 
indicated that the veteran's hearing had noticeably worsened 
since the veteran's return from Vietnam.  

The Board finds that service connection for bilateral hearing 
loss is not warranted.  While medical records indicate that 
the veteran currently has bilateral hearing loss, evaluation 
performed at the veteran's May 1969 service separation 
examination noted no hearing loss as defined in Hensley.  The 
evidence of record reveals that the first medical evidence of 
bilateral hearing loss disability for VA purposes was decades 
following service.  Even if it is conceded that the veteran 
sustained acoustic trauma in service, the record contains no 
medical evidence relating the veteran's current hearing loss 
disability to his period of service.  Indeed, the September 
2005 VA examiner specifically opined that the veteran's 
hearing loss was not likely related to service.  

Since the medical evidence of record fails to indicate that 
the veteran experienced hearing loss during service or within 
a year of discharge from service, or that his current hearing 
loss disability is related to service, service connection for 
bilateral hearing loss is not warranted.

To the extent that the veteran may be claiming that his 
hearing loss is a result of combat, the Board notes that the 
provisions of 38 U.S.C.A. § 1154 do not obviate the 
requirement that a veteran must submit medical evidence of a 
causal relationship between his current condition and 
service.  Libertine v. Brown, 9 Vet. App. 521, 524 (1996).  
That is, even assuming combat status, the veteran must 
provide satisfactory evidence of a relationship between his 
service and the disorder on appeal.  He has not done so in 
this case.

As the preponderance of the evidence is against the claim, 
entitlement to service connection for bilateral hearing loss 
disability must be denied.

While the Board does not doubt the sincerity of the veteran's 
belief regarding his hearing loss, and the veteran's high 
school friend's statement, the veteran's statements, and the 
veteran's April 2007 RO hearing testimony, have been 
reviewed, neither the veteran, nor his friend, have been 
shown to be competent to offer evidence which requires 
medical knowledge, such as the question of whether a chronic 
disability is currently present or a determination of 
etiology.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In reviewing the foregoing, the Board has been cognizant of 
the "benefit of the doubt" rule, but there is not such an 
approximate balance of the positive evidence and the negative 
evidence to permit a favorable determination.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.


REMAND

As for the issue of entitlement to service connection for 
PTSD, the Board notes that additional development is 
necessary prior to adjudication by the Board.

The veteran's asserted stressors in this case include being 
traumatized by the death of his service comrade, S.H., and 
four other soldiers who died in a helicopter crash.  The 
veteran asserts that he himself could have very likely been 
on that helicopter, had it not been for his extending his 
tour in Vietnam.  The veteran acknowledges that he did not 
learn of the fatal crash until his return to Vietnam 
subsequent to returning from leave in the United States.  The 
veteran also claims that he was in areas that were subject to 
mortar attacks (and in fact claims that his own personal 
items were destroyed in the attack), and further asserts that 
during service he was flown into many combat areas while 
performing work on generators and other such equipment.

While VA records contain diagnoses of PTSD, none of the 
records containing PTSD link such diagnosis to any specific 
stressor.  In fact, even as far as the PTSD diagnosis is 
concerned, the Board can find no record reflecting that such 
diagnosis was the result of the criteria outlined in DSM-IV.  
As such, the Board finds that the veteran should be scheduled 
for a VA examination to determine if he has PTSD, and if he 
does, if such a diagnosis is related to events alleged during 
service.

As for the veteran's stressor concerning the death of S.H., 
the Board finds that information concerning S.H's unit of 
assignment at the time of his death would be useful.  The 
Board notes that the veteran's assertion that he was 
subjected to a mortar attack has already been developed.

Finally, a statement contained in a November 2007 VA 
telephone contact note appears to indicate that the veteran 
was entering a VA PTSD treatment program, starting in 
December 2007.  As such records are relevant to the issue on 
appeal, they must be obtained and associated with the claims 
file to ensure a complete record.  Bell v. Derwinski, 2 Vet. 
App. 611 (1992).

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  Request all VA medical records 
pertaining to PTSD examination or 
treatment of the veteran from November 
2007 and associate them with the claims 
file.

2.  The AOJ should attempt to determine 
S.H's unit of assignment in Vietnam at 
the time of his death.

3.  Following completion of the requested 
development, the AOJ should arrange for a 
VA examination to confirm or rule out a 
diagnosis of PTSD (in accordance with 
DSM-IV).  If the examiner determines that 
the veteran has PTSD, the examiner should 
be requested to provide an opinion, with 
complete rationale, as to whether it is 
at least as likely as not that the 
veteran's stressor concerning the death 
of S.H., and/or exposure to mortar 
attacks in service, support the diagnosis 
of PTSD.  The veteran's claims file must 
be made available to the examiner prior 
to examination, and the examination 
report should indicate whether the 
examiner reviewed the records.

4.  The AOJ should then readjudicate the 
claim of entitlement to service 
connection for PTSD.  If the benefit 
sought is not granted to the veteran's 
satisfaction, a supplemental statement of 
the case should be issued, and the 
veteran and his representative should be 
afforded the appropriate period to 
respond.  Thereafter, the case should be 
returned to the Board, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


